Citation Nr: 1704273	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  15-43 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty April 1988 to April 1992 and is in receipt of the Combat Action Ribbon.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix Arizona. 

The Veteran seeks to reopen his claim for service connection for PTSD, which was denied in a 2007 rating decision, along with panic attacks and major depressive disorder.  There are, however, multiple other psychiatric diagnoses of record, including panic attacks and major depressive disorder.  But the Board finds that the issue is properly characterized as listed above.  In the Veteran's September 2009 claim, he only requested reopening the claim for PTSD, but did not request to reopen the claims for panic attacks and major depressive disorder.  Since that time, multiple psychiatric diagnoses are of record; the Board finds that these will be on appeal with the PTSD claim as it is reopened herein, excluding panic attacks and major depressive disorder.  His other psychiatric diagnoses were not yet diagnosed at the time of the December 2007 final denial of claims of service connection for panic attacks and major depressive disorder.

"[I]n determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (citation omitted) (noting that to "reflexively" conclude that a new diagnosis is a new claim could limit benefits in claims that would otherwise relate back to prior proceedings).  "[A] newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, can not be the same claim when it has not been previously considered."  Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  The scope of a claim is based upon a diagnosis only retrospectively - after there has been a finding of fact based upon competent medical evidence.  Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  

Here, because the Board is reopening the claim for PTSD, it is proper to broaden the issue afterwards to entitlement to service connection for a psychiatric disorder, but to exclude panic attacks and major depressive disorder, as the Veteran did not file a claim to reopen those claims/diagnoses for which there is a prior, final decision.  The Board advises the Veteran to submit new claims of service connection for panic attacks and major depressive disorder if he wishes to pursue entitlement to benefits for those conditions. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The newly reopened appeal of entitlement to service connection for PTSD, now broadened to include all psychiatric disorders other than panic attacks and major depressive disorder, is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. Service connection PTSD was denied in a December 2007 rating decision; the Veteran did not perfect an appeal to this decision or submit new and material evidence within one year. 

2. Evidence received since the December 2007 rating decision is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying service connection for PTSD is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2.  As new and material evidence has been received, the requirements to reopen the claim for service connection for PTSD have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a December 2007 rating decision, the RO denied service connection for PTSD, finding that the evidence did not demonstrate a diagnosis of PTSD.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the December 2007 decision includes an October 2007 VA examination, VA treatment records, a buddy statement from EM, an SSA disability award for disability arising out of diagnosed affective and anxiety disorders, and the Veteran's lay statements.  The VA treatment records document positive screenings for PTSD.  The October 2007 VA examination determined, however, that there was no diagnosis of PTSD.  The examination report noted a diagnosis of major depressive disorder.  The SSA award indicates diagnoses of affective and anxiety disorders.  The Veteran's lay statements including an injury to a fellow soldier in Saudi Arabia, and confrontations and the smell of burned bodies while serving in Kuwait.  

Evidence submitted after the December 2007 decision includes 1) an October 2009 VA examination that diagnosed major depressive disorder; 2) a March 2013 VA examination report that contains a diagnosis of alcohol abuse and personality disorder and noting a history of diagnosed depressive disorder, psychotic disorder, PTSD, personality disorder, alcohol dependence, polysubstance abuse, schizoaffective disorder, and anxiety disorder; 3) VA treatment records documenting diagnoses of PTSD, alcohol and marijuana dependence, psychosis not otherwise specified vs. major depression recurrent with psychotic features, schizophrenia paranoid type, and a personality disorder NOS ; 4) medical records from SSA, including a fully favorable July 2011 award; 5) a July 2010 psychological assessment from the Arizona Department of Economic Security that noted several in-service stressors and diagnosed a history of PTSD; and 6) a September 2015 VA examination providing a diagnosis of major depressive disorder and finding there is no diagnosis of PTSD.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a clinical diagnosis of PTSD.  Contrary to the VA treatment records prior to the 2007 rating decision, the Veteran has consistently and for a few years received diagnoses of PTSD.  Further, the July 2010 psychological assessment suggests a relationship between the Veteran's service and a history of PTSD.  See 38 C.F.R. 
§ 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened. 


REMAND

Remand is required for an examination and opinion.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement, which includes all diagnoses.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The examinations of record include October 2009, March 2013, and September 2015 VA examinations, and another October 2007 VA examination from the Veteran's previous claim.  The various diagnoses during these examinations are major depressive disorder, alcohol dependence, and personality disorder.  The only etiological opinion rendered was for major depressive disorder in September 2015.  However, as noted in the introduction, that specific disorder is not on appeal.  The proper issue for consideration is entitlement to service connection for a psychiatric disorder other than panic attacks and major depressive disorder.  Of record are numerous diagnoses of alcohol abuse, personality disorder, psychotic disorder, PTSD, personality disorder, alcohol dependence, polysubstance abuse, schizoaffective disorder, affective disorder, and anxiety disorder.  See, e.g. March 2009, April 2011, October 2012 VA treatment records; July 2010 psychological assessment.  However, no etiological opinions regarding those diagnoses have been rendered.  Also, the March 2013 VA examiner diagnosed a personality disorder.  No opinion has been obtained that addresses whether this disorder was subject to a superimposed disease or injury in service that resulted in a current psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, to include an authorization to obtain documents from the Tucson Vet Center, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist who has not examined the Veteran previously in order to determine the nature and etiology of any current psychiatric disorders other than panic attacks and major depressive disorder. The claims folder must be made available for review by the examiner. Any indicated tests and studies must be accomplished. All clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. All opinions must take into account the Veteran's own history and contentions.

a.  First, the examiner must identify all current psychiatric disorders found on examination other than panic attacks and major depressive disorder.  If any previously diagnosed disorder, to include personality disorder, psychotic disorder, PTSD, personality disorder, alcohol dependence, polysubstance abuse, schizoaffective disorder, affective disorder, and anxiety disorder, is not found on examination, address the prior diagnoses of record.

b.  Second, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed psychiatric disorder (other than panic attacks and major depressive disorder) had its onset in, or is otherwise related to, active military service, to include the Veteran's verified combat service.  

c.  Third, if a personality disorder is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not that such personality disorder was subject to a superimposed disease or injury in service that resulted in a current psychiatric disability.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any aspect of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


